DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9-11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi et al. (US 6,681,291) in view of Burton et al. (US 6,732,193).
In regards to claims 1, 9, and 17, Ikeuchi teaches a storage control system comprising:
one or more memories (“Each quick format management module 21-1 to 21-4 is comprised of a format waiting queue 31, a format request waiting queue 32 for avoiding excessive requests, a progress information table 33 for format processing of each logical volume which constitutes a redundant group, and a progress information table 34 for logical format processing of each block of each logical volume.”, Col. 5, lines 33-40); and
one or more processors coupled to the one or more memories (“FCU 1 is comprised of three function modules: CA (Channel Adapter) 10, CM (Centralized Module) 12, and DA (Device Adapter) 16. These three function modules have respective roles for performing each action inside FCU 1, preventing the concentration of processing to one module.”, Col. 4, lines 38-43) and the one or more processors configured to 
perform, based on a determined multiplicity, issuance of one or more logical formatting commands to the storage device (“In the present invention, logical format processing of the physical disk is performed in the background of host access, so host access can be sequentially executed while executing logical format.”, Col. 2, lines 25-29; “If the number of format requests for the redundant group does not exceed the maximum value, … a format request is issued to the lower layer module 22, and processing ends.”, Col. 8, lines 33-46).
Ikeuchi fails to teach that the one or more processors configured to 
acquire first processing performance of a storage device at a first time  and second processing performance of the storage device at a second time before the first time, and
perform determination of multiplicity of logical formatting for the storage device based on a difference between the first processing performance and the second processing performance.
Burton teaches that the one or more processors configured to 
acquire first processing performance of a storage device at a first time (“Total Execution Time (TET): accumulates the amount of time to execute and complete n write operations of data from primary to secondary volumes during the establishment phase, where n is a measurement period of write operations for which data is gathered.”, Col. 4, lines 46-40) and second processing performance of the storage device at a second time before the first time (“Best Total Execution Time (BTET): contains the lowest total execution time that has been experienced during the current establishment operation to complete n operations”, Col. 4, lines 53-57), and
perform determination of multiplicity of write commands for the storage device based on a difference between the first processing performance and the second processing performance (“From block 130 or 132, the primary controller 6a determines (at block 134) whether 92% of the current total execution time (TET) is less than the current best total execution time (BTET), i.e., whether performance at the secondary controller 6b in the current measurement period has improved 8% from the performance during the previous measurement 
in order “to optimize performance and at the same time avoid adversely affecting the load of the storage device” (Col. 3, lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ikeuchi with Burton such that the one or more processors configured to 
acquire first processing performance of a storage device at a first time  and second processing performance of the storage device at a second time before the first time, and
perform determination of multiplicity of logical formatting for the storage device based on a difference between the first processing performance and the second processing performance, 
in order “to optimize performance and at the same time avoid adversely affecting the load of the storage device” (id.).
In regards to claims 2 and 10, Burton further teaches that the determination includes determining the multiplicity higher than current multiplicity (“From block 130 or 132, the primary controller 6a determines (at block 134) whether 92% of the current total execution time (TET) is less than the current best total execution time (BTET), i.e., whether performance at the secondary controller 6b in the current measurement period has improved 8% from the performance during the previous measurement period. If so, then the primary controller 6a increments (at block 136) the command queue depth (CQD) by five.”, Col. 6, lines 31-39) when the first processing performance is higher 
In regards to claims 3 and 11, Burton further teaches that the determination includes determining the multiplicity lower than current multiplicity (“If both these conditions are met at block 138, then the primary controller 6a decrements (at block 144) the CQD by five (or some other fixed value).”, Col. 6, lines 62-64) when the first processing performance is lower than the second processing performance (“If performance has not improved by 8% (at block 134), then the primary controller 6a determines (at block 142) whether 80% of the current total execution time (TET) is greater than the best total execution time (BTET), i.e., whether performance at the secondary controller 6b in the current measurement period has decreased by 20% (or some other percentage) from the performance during the previous measurement period.”, Col. 6, lines 50-57).
In regards to claims 5 and 13, Ikeuchi further teaches that the processor is configured to update the multiplicity to 1 in response to receiving an input or output request from an external device (“(S21) If there is a processing linked, it is checked whether the request processing exists in the queue 32 to limit the number of processing of a redundant group. If there is a queued processing, the next request processing is set at the beginning of the queue 32 to limit the number of processing of the redundant group.”, Col. 8, lines 1-6; “When formatted, the disk access is picked up the queue 31, 
In regards to claims 6 and 14, Ikeuchi further teaches that the issuance includes determining a specific number of logical formatting commands to be issued, based on the multiplicity and a number of issued incomplete logical formatting commands (“If there is an unformatted area in the logical format request target area, it is judged whether the number of format requests to a redundant group exceeds the maximum value. In other words, the quick format management module 21 counts the number of the format request that issues to the lower layer module 22 and has not been processed by the lower layer module 22. Judgment is made referring to this count value.”, Col. 8, lines 20-28), and issue the one or more logical formatting commands corresponding to the determined specific number (“a format request is issued to the lower layer module 22”, Col. 8, lines 44-45).

Claims 4, 7, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeuchi et al. (US 6,681,291) in view of Burton et al. (US 6,732,193) and Grusy et al. (US 2012/0047511).
In regards to claims 4 and 12, Ikeuchi in view of Burton teaches claims 1 and 9.  Ikeuchi in view of Burton fails to teach that the one or more processors are configured to determine an upper limit on the multiplicity by dividing a first memory capacity permitted to be used by the one or more processors to execute the logical formatting by a standard memory capacity determined based on a redundant array of inexpensive disks configuration.  Grusy teaches that the one or more processors are configured to id.).
In regards to claims 7 and 15, Ikeuchi in view of Burton teaches claims 1 and 9.  Ikeuchi in view of Burton fails to teach that the determining is determination of the multiplicity based on a number of one or more redundant arrays of inexpensive disks when the logical formatting is executed in the one or more redundant arrays of inexpensive disks from among a plurality of redundant arrays of inexpensive disks other id.).

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11 March 2021, with respect to the objections have been fully considered and are persuasive.  The objections of the drawings, specification, and claims have been withdrawn. 
Applicant's arguments, see pages 9-10, filed 11 March 2021, with respect to the 103 rejection have been fully considered but they are not persuasive. The Examiner is interpreting Ikeuchi’s maximum value in step S24 of figure 9/line 34 of column 8 as teaching the claimed determined multiplicity.  Figure 9 shows how if the number of format requests is over the maximum, the requests are queued.  If instead the number of format requests is under the maximum, a format request is issued to the lower layer.  Thus, issuance of the format request is based on the maximum.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        30 March 2021